Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 15, 2019

The Court of Appeals hereby passes the following order:

A20D0012. STATE OF GEORGIA v. JIGNESHKUMAR PATEL et al.

      After the State commenced civil forfeiture proceedings, claimant
Jigneshkumar Patel filed a motion to dismiss. On June 24, 2019, the trial court
entered an order dismissing the complaint. The State filed both an application for
interlocutory appeal and this application for discretionary appeal. We granted the
interlocutory application. See Case No. A19I0284, granted Aug. 7, 2019. Because
this application for discretionary appeal is duplicative, it is hereby DISMISSED as
superfluous.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/15/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.